                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


LEONSEO RODRIGUEZ-VASQUEZ                       §
     #1966876                                   §
VS.                                             §                CIVIL ACTION NO. 4:17cv820
                                                §
DIRECTOR, TDCJ-CID                              §

                                   ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge, which

contains proposed findings of fact and recommendations for the disposition of such action, has been

presented for consideration. No objections were timely filed. The court concludes that the

findings and conclusions of the Magistrate Judge are correct and adopts the same as the

findings and conclusions of the court.

       It is therefore ORDERED the petition for writ of habeas corpus is DENIED and the case

is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by either

party not previously ruled on are hereby DENIED.

              .    SIGNED this the 13th day of May, 2019.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE
